                       Case 19-11245-mdc
                       Case 19-11245-mdc                   Doc 59-2
                                                           Claim     Filed04/19/19
                                                                 6 Filed   10/24/19 Desc
                                                                                     Entered
                                                                                         Main10/24/19
                                                                                              Document10:00:57
                                                                                                           Page 1Desc
                                                                                                                  of 4
 Fill in this information to identify the case:                   Exhibit B Page 1 of 4

 Debtor 1              MELVIN CHAPPELL, JR
 Debtor 2              CHARLENE D. GRACE-CHAPPELL
 (Spouse, if filing)


 United States Bankruptcy Court for the: EASTERN                District of PENNSYLVANIA
                                                                           (State)
 Case number            19-11245-MDC-13



Official Form 410
Proof of Claim                                                                                                                                                                04/19


Read the instruction before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgements,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152,157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



 Part 1:         Identify the Claim

1. Who is the current
   creditor?                          Capital One Auto Finance, a division of Capital One, N.A.
                                      Name of the current creditor (the person or entity to be paid for this claim)

                                      Other names the creditor used with the debtor

2. Has this claim been
   acquired from                      þ No
   someone else?                      ¨ Yes. From whom?

3. Where should notices                Where should notices to the creditor be sent?                              Where should payments to the creditor be sent? (if
   and payments to the                                                                                            different)
   creditor be sent?
     Federal Rule of                  Capital One Auto Finance, a division of Capital One, N.A. c/o              Capital One Auto Finance, a division of Capital One, N.A. c/o AIS
     Bankruptcy Procedure
     (FRBP) 2002(g))
                                      AIS Portfolio Services, LP                                                 Portfolio Services, LP
                                      Name                                                                       Name
                                      4515 N Santa Fe Ave. Dept. APS                                             P.O. Box 4360
                                      Number                              Street                                 Number                             Street
                                      Oklahoma City               OK                    73118                    Houston                    TX                   77210
                                      City                        State                 ZIP Code                 City                       State                ZIP Code


                                      Contact phone (817) 277-2011                                               Contact phone (817) 277-2011
                                      Contact email ecfnotices@ascensioncapitalgroup.com                         Contact email


                                      Uniform claim identifier for electronic payments in chapter 13 (if you use one):




4.    Does this claim amend           þ No
      one already filed?              ¨ Yes. Claim number on court claims registry (if known)                                                 Filed on   MM   / DD   / YYYY



5.    Do you know if anyone           þ No
      else has filed a proof          ¨ Yes. Who made the earlier filing?
      of claim for this claim?




     Official Form 410                                                                 Proof of Claim                                                          page 1




                                                                                Exhibit "B"
               Case 19-11245-mdc
               Case 19-11245-mdc                           Doc 59-2
                                                           Claim     Filed04/19/19
                                                                 6 Filed   10/24/19 Desc
                                                                                     Entered
                                                                                         Main10/24/19
                                                                                              Document10:00:57
                                                                                                           Page 2Desc
                                                                                                                  of 4
 Part 2:       Give Information About the Claim as ofExhibit
                                                      the DateBthe Page  2 ofFiled
                                                                   Case Was    4
6. Do you have any number ¨ No
   you use to identify the
   debtor?                 þ Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:                7        9         4        7




7. How much is the claim?            $ 33,897.61                                 Does this amount include interest or other charges?
                                                                                 ¨ No
                                                                                 þ Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                        charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the        Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                   Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                   Limit disclosing information that is entitled to privacy, such as health care information.




                                   Car Loan

9. Is all or part of the claim    ¨ No
   secured?                       þ Yes. The claim is secured by a lien on property.

                                           Nature of property:
                                           ¨ Real estate.          If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                                   Attachment (Official Form 410-A) with this Proof of Claim.
                                           þ Motor vehicle
                                           ¨ Other. Describe:         2008 GMC LIGHT DUTY Denali Utility 4D XL AWD


                                           **To the extent that Debtor received a discharge of this debt in a prior bankruptcy, the underlying indebtedness attaches only to
                                           the collateral; Creditor does not seek recourse against the debtor or the estate on previously discharged debt.If Debtor has not
                                           received a discharge of this debt in a prior bankruptcy, Creditor reserves the right to amend its claim to seek a deficiency balance,
                                           if any, in the event the collateral is liquidated.

                                           Basis for perfection:      Contract and/or Title
                                           Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                           example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                           been filed or recorded.)



                                           Value of property:                                  $ 16,500.00

                                           Amount of the claim that is secured:                $ 16,500.00


                                           Amount of the claim that is unsecured:              $ 17,397.61                   (The sum of the secured and unsecured
                                                                                                                             amounts should match the amount in line 7.)




                                           Amount necessary to cure any default as of the date of the petition:            $ 21063.24


                                           Annual Interest Rate (when case was filed)         17.830 %
                                           þ Fixed
                                           ¨ Variable
                                           Contractual rate - for informational purposes

10. Is this claim based on a þ No
    lease?
                             ¨ Yes.        Amount necessary to cure any default as of the date of the petition. $


11. Is this claim subject to a þ No
    right of setoff?
                                 ¨ Yes. Identify the property:




   Official Form 410                                                                    Proof of Claim                                                           page 2
               Case 19-11245-mdc
               Case 19-11245-mdc                               Doc 59-2
                                                               Claim     Filed04/19/19
                                                                     6 Filed   10/24/19 Desc
                                                                                         Entered
                                                                                             Main10/24/19
                                                                                                  Document10:00:57
                                                                                                               Page 3Desc
                                                                                                                      of 4
                                                                      Exhibit B Page 3 of 4



12. Is all or part of the claim    þ No
    entitled to priority under
    11 U.S.C. § 507(a)?            ¨ Yes.     Check all that apply:                                                                                                     Amount entitled to priority

    A claim may be partly             ¨ Domestic support obligations (including alimony and child support) under
    priority and partly                 11 U.S.C. § 507 (a)(1)(A) or (a)(1)(B).                                                                                     $
    nonpriority. For example,
    in some categories, the           ¨ Up to $3,025* of deposits toward purchase, lease, or rental of property or services for
    law limits the amount               personal, family, or household use. 11 U.S.C. § 507 (a)(7).                                                                 $
    entitled to property.
                                      ¨ Wages, salaries, or commissions (up to $13,650*) earned within 180 days before the
                                        bankruptcy petition is filed or the debtor's business ends, whichever is earlier.                                           $
                                        11 U.S.C § 507 (a)(4).

                                      ¨ Taxes or penalties owed to governmental units. 11 U.S.C. §507 (a)(8).                                                       $

                                      ¨ Contributions to an employee benefit plan . 11 U.S.C. § 507 (a)(5).                                                         $

                                      ¨ Other. Specify subsection of 11 U.S.C § 507 (a)(__) that applies.
                                                                                                                                                                    $
                                      *   Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.



 Part 3:    Sign Below

 The person completing            Check the appropriate box:
 this proof of claim must
 sign and date it.
                                  ¨ I am the creditor.
 FRBP 9011(b).
                                  þ I am the creditor's attorney or authorized agent.
 If you file this claim       ¨ I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 electronically, FRBP
 5005(a)(2) authorizes courts ¨ I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 to establish local rules
 specifying what a signature I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
 is.
                              amount of the claim, the creditor gave the debtor credit for any payments received toward that debt.

 A person who files a       I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fraudulent claim could be  and correct.
 fined up to $500,000,
 imprisoned for up to 5     I declare under penalty of perjury that the foregoing is true and correct.
 years, or both.
 18 U.S.C. §§ 152, 157, and
 3571.
                                  Executed on date          04/18/2019
                                                        MM / DD / YYYY

                                  /s/ Milan Jadav
                                      Signature


                                  Print the name of the person who is completing and signing this claim:


                                  Name                   Milan Jadav
                                                        First Name                                          Middle Name                                      Last Name


                                  Title                  Claims Processor

                                  Company                AIS Portfolio Services, LP
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.

                                                         4515 N Santa Fe Ave.
                                  Address                Dept. APS
                                                        Number                           Street

                                                         Oklahoma                                                  OK                           73118
                                                        City                                                          State                        Zip Code


                                  Contact Phone          (888)-555-6662                                                Email                ecfnotices@ascensioncapitalgroup.com


 * This form 410 has been modified by AIS in conformance with FED. R. BANKR. P. 9009 and compliance with FED. R. BANKR. P. 3001. This Form 410, as modified, is substantially similar to
 Official Form 410.




  Official Form 410                                                                        Proof of Claim                                                                      page 3
 Case 19-11245-mdc
 Case 19-11245-mdc              Doc 59-2
                                Claim     Filed04/19/19
                                      6 Filed   10/24/19 Desc
                                                          Entered
                                                              Main10/24/19
                                                                   Document10:00:57
                                                                                Page 4Desc
                                                                                       of 4
                                       Exhibit B Page 4 of 4


                                        Secured Claim Worksheet
                                           Interest Included

                                            April 18, 2019

Case Number: 19-11245-MDC-13                          Case Name: MELVIN CHAPPELL, JR AND CHARLENE D.
                                                      GRACE-CHAPPELL
File Number: 1119879                                  Court: EASTERN District of PENNSYLVANIA




Instructions:

1.    Attach this Worksheet to the proof of claim, which should conform to Official Form 10.
2.    Compute the claim as of the date on which the Debtor filed the petition initiating the case.
3.    Provide information on computation of claim as of Petition Date in the blanks below. Principal
      Balance and Interest will include unearned interest.




     A.         Secured Claim                                                            $         16,500.00

     B.         Interest Estimated: Number of Plan Months at Interest Rate =
                Interest Rate Used 0%                                                    $              0.01

     C.         Unsecured Claim                                                          $         17,397.61

     D.         Total Claim                                                              $         33,897.62
